DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 6 has been amended and entered into the record.
Claims 1-5, 11-12, and 14-15 have been cancelled.
Claims 16-17 have been newly added.
	In light of the newly submitted abstract, previous objection of the abstract has been withdrawn.
Response to Arguments
	Applicant’s arguments, see page 6-7, filed 11/22/2021, with respect to claim 6-10 have been fully considered and are persuasive. More specifically, claim 6 has been amended to depend on previously allowed claim 13. The 35 U.S.C. § 102(a)(2) rejection of 08/20/2021 has been withdrawn. 
Allowable Subject Matter
Claim 6-10, 13, and 16-17 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest a vehicle control device with a first and second interruption vehicle specifier wherein both the first interruption vehicle specifier and the second interruption vehicle specifier operate when the speed of the vehicle is less than the predetermined speed. Rather, the closest prior art of record teaches the second interruption .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.R.P./11/29/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661